Citation Nr: 1139178	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash condition of the entire body, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure, diabetes mellitus, type II and/or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, diabetes mellitus, type II and/or PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969, to include combat service in the Republic of Vietnam from July 20, 1968, July 14, 1969, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from January 2003 and September 2006 rating decisions of a Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the skin rash of the body claim on appeal.  The Veteran filed a timely notice of disagreement with respect to a January 2003 rating action that denied his service connection claim for a skin rash condition of the entire body.  A November 2003 Statement of the Case (SOC) was issued and appellate review perfected, in a January 2004 Appeal to Board of Veterans' Appeals (VA Form 9).  Thus, the January 2003 rating action is properly before the Board.  

The Board will address the Veteran's service connection claim for a heart disability on a de novo basis because during the pendency of this appeal VA amended and liberalized 38 C.F.R. § 3.309(e) (2010), which is applicable to the disposition of this claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); see also 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Moreover, in implementing this aspect of the Board decision, the RO must ensure that the assigned effective date complies with 38 C.F.R. § 3.816 (2010) and Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989).

The Veteran was scheduled to appear for a Board video conference hearing, in June 2009; however, he failed to report for this hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn. See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

The issues of entitlement to service connection for hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2006 correspondence, submitted prior to promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a skin rash condition of the entire body, to include as secondary to herbicide exposure.  

2.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having coronary artery disease and status-post coronary artery bypass graft.

3.  The medical evidence shows that the Veteran's coronary artery disease and status-post coronary artery bypass graft is compensably disabling.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal, regarding the Veteran's claim seeking service connection for a skin rash condition of the entire body, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

2.  Coronary artery disease and status-post coronary artery bypass graft, is presumed to have been caused by the Veteran's in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Claim for a Skin Rash of the Entire Body

A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In an April 2006 correspondence, the Veteran stated that he wished to withdraw claim his claim seeking service connection for a skin rash of the entire body, to include as secondary to herbicide exposure, which was included on the November 2003 Statement of the Case and perfected for appellate review, in a January 2004 Appeal to Board of Veterans' Appeals (VA Form 9).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal for service connection for a skin rash condition of the entire body, to include as secondary to herbicide exposure.  Thus, no allegations of error of fact or law remain for appellate consideration.  As such, this issue is dismissed.

Service Connection Claim for a Heart Condition 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome below no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran presently seeks to establish service connection for a heart disability.  Specifically, the Veteran maintains that he currently diagnosed heart disability was caused by herbicide exposure, diabetes mellitus, type II or PTSD.  This forms the basis of the Veteran's present service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

At the outset, the Board notes that the medical evidence of record confirms the Veteran's currently diagnosed coronary artery disease (CAD) and status-post coronary artery bypass graft.  See "Diagnoses," VA Examination Rpt., Jan. 23, 2009; "HPI," VA Treatment Record, Dec. 12, 2008.  Thus, the determinative issue is whether such condition is related to the Veteran's military service, and the Board will center the analysis to follow on this matter.  

Initially, service department records confirm the Veteran's combat service in the Republic of Vietnam, from July 20, 1968, July 14, 1969, and his receipt of the Combat Action Ribbon.  As such, and in the absence of affirmative evidence to the contrary, it is presumed that the Veteran was indeed exposed to an herbicide agent, such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection due to herbicide exposure is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  While the Veteran's claim was pending, VA amended the aforementioned regulation because such was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine determined were positively associated with herbicide exposure. See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is ischemic heart disease, to including, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216.  Further because the Veteran's claim was pending when this amendment because effective he is entitled to have his claim considered in light of this liberalizing regulation.  See 75 Fed. Reg. 53,202.

In light of (I) the liberalization of 38 C.F.R. § 3.309(e), (II) his confirmed diagnosis with CAD and status-post coronary artery bypass graft, (III) his presumed herbicide exposure, under 38 C.F.R. § 3.307(a)(6), and because the disability is compensably disabling, presumptive service connection for coronary artery disease and status-post coronary artery bypass graft is warranted.


ORDER

The appeal seeking service connection for a skin rash condition of the entire body, to include as secondary to herbicide exposure, is dismissed.  

Service connection for a heart condition, diagnosed as coronary artery disease and status-post coronary bypass surgery, is granted.  

REMAND

The Veteran seeks service connection for hypertension, to include as secondary to herbicide exposure, diabetes mellitus, type II and/or PTSD.  Herein, the Board has granted the Veteran' s service connection claim for a heart condition, diagnosed as coronary artery disease and status-post coronary bypass surgery, but the respective May 2006, July 2006, August 2006 and January 2009 VA examinations do not adequately address this possible basis for service connection.  Thus the record must be supplemented with additional medical examination and opinion to properly and fully assess the service connection claim for hypertension.  

Additionally, the record also confirms that the Veteran receives regular hypertension related treatment.  The evidence of record indicates the Veteran obtains regular VA treatment; however, no pertinent records, dated since December 2008, have been associated with the claims folder.  Additionally, while not definitive, the claims folder further suggests the Veteran may receive regular private treatment, but no records generated after August 2006 are of record.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ask the Veteran to identify all sources of private treatment or evaluation for hypertension, since August 2006, to include the private physicians S. Humphrey, M.D. and P. Zimmermann, M.D.; and the private Columbia Heart Clinic, Palmetto Baptist Medical Center, Sisters of Charity Providence Hospital and South Carolina Heart Center medical facilities, and undertake all necessary efforts to obtain any identified records.  

2.  The RO must obtain Veteran's VA treatment(s) and/or hospitalization(s) records, related to hypertension, since December 2008.  Any negative response should be in writing, and associated with the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination, to determine the current nature, onset and etiology of any hypertension.  The claims folder must be made available to and reviewed by the examiner, with this review noted in the report.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology, and diagnose hypertension or any similar condition(s), if present.  

Then, the examiner must state whether it is at least as likely as not that any diagnosed condition:

(a) is related to the Veteran's active military service, to include presumed herbicide exposure; 

(b) had its onset during active military service;

(c) was caused by a service connected condition (i.e. posttraumatic stress disorder (PTSD), coronary artery disease and status-post coronary bypass surgery and dermatitis of the feet), individually or in the aggregate.  

(d) was aggravated by any service-connected condition(s) (i.e. PTSD, coronary artery disease, status-post coronary bypass surgery and diabetes mellitus), individually or in the aggregate.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record and any other evidence deemed relevant.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions must be supported with a complete rationale.

4.  Then readjudicate the appeal and if the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


